Citation Nr: 0826564	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-38 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a right leg 
disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The veteran had active military service from May 1971 to 
August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, which denied the veteran's claims for 
service connection for a low back disability, a right leg 
disability, and psychosis, and also concluded that new and 
material evidence had not been received sufficient to reopen 
the previously denied claim of service connection for the 
residuals of a right twisted Achilles tendon.  The veteran 
filed a notice of disagreement in June 2005 and a statement 
of the case was issued in September 2005.  In November 2005, 
the veteran submitted a substantive appeal (VA Form 9) in 
which he only addressed the claims for service connection for 
low back and right leg disabilities and the new and material 
claim; he did not address the claim for service connection 
for psychosis.  There is no indication in the record that the 
veteran has filed a substantive appeal with respect to this 
latter claim.  The Board may only exercise jurisdiction over 
an issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.207 (2007); Roy v. Brown, 5 Vet. App. 
554 (1993).  (Emphasis added.)  Accordingly, the claim for 
service connection for a psychotic disorder is not in 
appellate status.                          

By a May 2007 rating action, the RO found that new and 
material evidence had been submitted which was sufficient to 
reopen the veteran's claim for service connection for the 
residuals of a right Achilles tendon injury and granted 
service connection for the right ankle disability.  A 10 
percent disability rating was assigned, effective from 
September 30, 2004.  As the veteran has not initiated an 
appeal with respect to either the rating or the effective 
date assigned, by the submission of a notice of disagreement, 
an issue relating to the right ankle disability is no longer 
in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed.Cir. 1997).    


FINDINGS OF FACT

1.  The veteran had complaints of back pain during service 
but x-rays of his lumbosacral spine were reported to show no 
abnormalities, other than mild scoliosis which may have been 
positional but, in any event, of the lumbosacral spine showed 
no scoliosis, his July 1972 separation examination was 
negative for any pertinent abnormal objective findings; the 
first post-service medical evidence of a low back disability, 
to include degenerative joint disease of the lumbosacral 
spine, is dated over 30 years; there is no competent evidence 
that suggests a causal link between a current low back 
disability, to include degenerative joint disease of the 
lumbosacral spine, and any incident of active service.   

2.  The objective medical evidence does not show a chronic 
right leg disability, to include radicular manifestations in 
the right leg, during service or for many years thereafter; 
there is no competent evidence of nexus between a current 
right leg disability, to include radicular manifestations in 
the right leg, and service.


CONCLUSIONS OF LAW

1.  A low back disability, to include degenerative joint 
disease of the lumbosacral spine, was not incurred in or 
aggravated by active military service, nor may arthritis of 
the lumbosacral spine be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).    

2.  A right leg disability, to include radicular 
manifestations, was not incurred in or aggravated during 
active service, nor may a neurological disease of the right 
leg be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2005 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the May 
2005 RO decision that is the subject of this appeal in its 
January 2005 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.  

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
a March 2006 letter, but such notice was post- decisional.  
See Pelegrini, supra.  As to this timing deficiency, the 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claims for service connection for a 
low back disability, to include degenerative joint disease of 
the lumbosacral spine, and for service connection for a right 
leg disability, to include radicular manifestations in the 
right leg, and renders moot any questions as to higher 
evaluations or effective dates.  Such a lack of timely notice 
did not affect or alter the essential fairness of the RO's 
decision.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  In regard to the veteran's 
contention that he received medical treatment at the Las 
Vegas VA Medical Center (VAMC) for his low back disability 
beginning in 1971, the Board notes that the evidence of 
record includes a Memorandum for the File.  In the 
Memorandum, the RO noted that they had determined that 
treatment records from January 1971 to December 1993 and from 
January 1994 to the present, from the Las Vegas VAMC were 
unavailable for review.  According to the RO, all procedures 
to obtain the treatment records for the veteran had been 
correctly followed.  In November 2005, the RO requested 
treatment records from the Las Vegas VAMC and the VAMC was 
instructed to search their archives.  In December 2005, the 
RO received treatment records from the Las Vegas VAMC, from 
December 1993 to January 1994.  There was a vault slip 
attached to show that they had searched their archived 
records.  Thus, based on those facts, the records were not 
available and further attempts would be futile.   

In regard to an examination, the veteran did not receive a VA 
examination for the purposes of deciding these claims, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In this case,  with respect to the low back disability claim, 
although the veteran had complaints of low back pain during 
service, x-rays were reported to show no abnormalities, other 
than mild scoliosis which was believed to possibly be 
positional and, in any event, subsequent X-ray examinations 
of the lumbosacral spine showed no scoliosis.  The veteran's 
his July 1972 separation examination was negative for any 
pertinent abnormal objective findings and the first post-
service medical evidence of a low back disability, to include 
degenerative joint disease of the lumbosacral spine, is dated 
over 30 years.  Moreover, the record contains no competent 
medical opinion linking his low back disability, to include 
degenerative joint disease of the lumbosacral spine, to his 
period of active service.  Under these circumstances, the 
Board finds that VA has no duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c)(4) (2007).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).  

In regard to the veteran's right leg disability, the 
veteran's service medical records, to include his separation 
from service examination, are negative for any objective 
clinical findings of a right leg disability, to include 
radicular manifestations in the right leg.  In addition, the 
first medical evidence of any right leg disability, diagnosed 
as radicular manifestations in the right leg, is not until 
many years post-service.  The record contains no competent 
medical opinion linking his right leg disability, to include 
radicular manifestations in the right leg, to his period of 
active service.  Rather, the radicular symptoms are linked to 
his low back disability, which the Board finds in this 
decision was not incurred during service.  In view of the 
foregoing, the Board also finds that there is no duty to 
provide an examination or medical opinion with respect to the 
veteran's claim for service connection for a right leg 
disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
McLendon, supra; Wells, supra.

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The veteran's service medical records show that in June 1971, 
he was treated for a back ache of two days duration.  The 
physical examination showed a full range of motion with no 
edema or muscle spasm.  The impression was back strain.  The 
veteran had x-rays taken of his lumbosacral spine which were 
reported to show mild scoliosis of the lumbar spine with the 
convexity towards the left, which was possibly thought to be 
positional in nature.  No other abnormality was seen.  In 
June 1972, the veteran was treated for complaints of pain in 
his right leg and Achilles tendon for the past year.  He also 
noted that he had low back pain.  According to the veteran, 
all of those symptoms were related to an accident he had in 
basic training.  The physical examination showed that no 
masses were felt and the tendon system of the right leg 
seemed of normal design.  The veteran was prescribed valium.  
In July 1972, the veteran underwent a separation examination.  
At that time, in response to the question as to whether he 
had ever had or if he currently had lameness or recurrent 
back pain, the veteran responded "yes."  The examiner 
reported that the veteran had lameness due to an injury to 
the right ankle in 1971, and that he had trouble ever since.  
The examiner further indicated that the veteran had low back 
pain off and on since 1971.  The veteran's lower extremities, 
and spine and other musculoskeletal system, were clinically 
evaluated as "normal."    

In September 2004, the veteran filed claims for service 
connection for low back and right leg disabilities.  

In January 2005, the RO received VAMC outpatient treatment 
records, dated from July 1995 to December 2004.  The records 
show that in February 2001, the veteran was treated for 
complaints of low back pain and pain in the right buttock for 
three days.  At that time, he stated that the pain started 
after he was bending to pull up his socks.  He denied any 
fall or trauma.  The veteran also denied any pain radiation 
into his legs.  The physical examination showed no palpable 
tenderness over the spine or buttock.  Lumbosacral spine and 
pelvic x-rays were reported to show no apparent 
abnormalities.  The assessment was low back and right buttock 
pain which was possibly muscular.  The records reflect that 
in January 2003, the veteran was treated for degenerative 
joint disease of the lumbosacral spine.  In April 2003, the 
veteran underwent a follow-up evaluation for chronic low back 
pain.  The examiner stated that on x-ray of the lumbosacral 
spine, the veteran had multilevel degenerative joint disease, 
with loss of disc height and compression of L3.  According to 
the examiner, the veteran also had radicular symptoms on the 
right leg.  The remaining records show intermittent treatment 
for the veteran's degenerative joint disease of the 
lumbosacral spine and radicular symptoms on the right leg.         

In the veteran's substantive appeal, dated in November 2005, 
he stated that during service, in 1971, he fell and injured 
his right ankle and lower back.  The veteran indicated that 
after the fall, he developed chronic low back pain.  

In December 2005, the RO received Las Vegas VAMC outpatient 
treatment records, from December 1993 to January 1994.  The 
records reflect that in December 1993, the veteran stated 
that during service, he fell and injured his right foot and 
low back.  The assessment was chronic low back and right foot 
pain.  


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

For certain chronic disorders, including arthritis and an 
organic disease of the nervous system, service connection may 
be granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disability, to include degenerative joint disease of the 
lumbosacral spine.  The Board also finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a right leg disability, to include 
radicular manifestations in the right leg.  

In regard to the veteran's claim for service connection for a 
low back disability, although the veteran's service medical 
records show that he had complaints of back pain during 
service, x-rays of his lumbosacral spine were reported to 
show no abnormalities, other than mild scoliosis, which was 
thought to possibly be positional in nature but, in any 
event, aside from the fact that a subsequent separation 
examination was negative for such a diagnosis, post-service 
X-ray examinations of the lumbosacral spine showed no 
scoliosis.  As far as the isolated complaints of low back 
pain are concerned, a symptom, such as pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In addition, upon 
the veteran's July 1972 separation examination, although the 
examiner noted that the veteran had been experiencing 
intermittent low back pain since 1971, the veteran's spine 
and other musculoskeletal system were clinically evaluated as 
"normal."  

With respect to the veteran's claim for service connection 
for a right leg disability, the veteran's service medical 
records are negative for any complaints or findings of a 
right leg disability, to include radicular manifestations in 
the right leg.  (There is indication of a right ankle 
disability but service connection is in effect for that 
disorder.)  Although the veteran had complaints of pain in 
his right leg, as stated above, a symptom, such as pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Moreover, in the veteran's July 1972 separation examination, 
although the examiner indicated that the veteran had lameness 
due to his right ankle injury, the veteran's lower 
extremities were clinically evaluated as "normal."      

The first evidence of record of a low back or right leg 
disability is in January 2003, over 30 years after the 
veteran's separation from the military.  VAMC outpatient 
treatment records show that in January 2003, the veteran was 
treated for degenerative joint disease of the lumbosacral 
spine.  In April 2003, x-rays of the veteran's lumbosacral 
spine confirmed that the veteran had multilevel degenerative 
joint disease.  The Board observes that prior lumbosacral 
spine x-rays taken in February 2001 were reported to show no 
apparent abnormalities.  At the time of the April 2003 
evaluation, the examiner also reported that the veteran had 
radicular symptoms on the right leg.  With respect to 
negative evidence, the Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub. nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].

In the instant case, there is no competent medical evidence 
of record which links either the veteran's low back 
disability, to include degenerative joint disease of the 
lumbosacral spine, or the veteran's right leg disability, to 
include radicular manifestations in the right leg, to the 
veteran's period of active military service.  In fact, 
according to the VAMC outpatient treatment records, the 
radicular manifestations in the right leg are related to the 
veteran's arthritis of the low back.  In addition, there is 
no competent medical evidence of arthritis or an organic 
disease of the nervous system during the year after the 
veteran completed his active service (or for many years 
thereafter), and, as such, arthritis or radicular 
manifestations in the right leg cannot be presumed to have 
begun in service.  

There is a VAMC outpatient treatment record, dated in October 
2003, in which the examiner stated that the veteran presented 
with longstanding back pain after an injury in service.  
However, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

In the instant case, the only evidence of record supporting 
the veteran's claims is his own lay opinion that he currently 
has low back and right leg disabilities that are related to 
his period of active military service.  However, the veteran 
has not been shown to possess the training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation, and his opinion thus does not constitute 
competent medical evidence.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

As such, the fact remains that there is no competent evidence 
on file linking the veteran's low back disability, to include 
degenerative joint disease of the lumbosacral spine, and his 
right leg disability, to include radicular manifestations in 
the right leg, to service or to any incident of service, 
despite his assertions that such a causal relationship 
exists.  As there is no evidence of a low back disability, to 
include degenerative joint disease of the lumbosacral spine, 
and a right leg disability, to include radicular 
manifestations in the right leg, in service, or for many 
years thereafter and there is no competent evidence which 
provides the required nexus between military service and a 
low back disability, to include degenerative joint disease of 
the lumbosacral spine, and a right leg disability, to include 
radicular manifestations in the right leg, service connection 
for these disabilities is not warranted.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).       

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, e.g. Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 7 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability, 
to include degenerative joint disease of the lumbosacral 
spine, is denied.    

Entitlement to service connection for a right leg disability, 
to include radicular manifestations in the right leg, is 
denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


